DETAILED ACTION
The instant action is in response to application 30 October 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks on the merits have been considered and are persuasive.  The art based rejection has been withdrawn.
Allowable Subject Matter
Claims 1-16, 19-20 allowed.
The following is an examiner’s statement of reasons for allowable subject matter: 
As to claim 1 the prior art fails to disclose " wherein the first equation corresponds to a first equivalent circuit of an electric power delivery system and the second equation corresponds to a second equivalent circuit of the electric power delivery system, different than the first equivalent circuit, wherein the first equivalent circuit is associated with a first relationship between the capacitor bank, the one or more sensors of the CBC, and a first load, and wherein the second equivalent circuit is associated with a second relationship between the capacitor bank, the one or more sensors, and a second load, at an opposite end of the power line with respect to the first load.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 8, the prior art fails to disclose " wherein the first equation corresponds to a first equivalent circuit of an electric power delivery system and the second equation corresponds to a second equivalent circuit of the electric power delivery system, different than the first equivalent circuit, wherein the first equivalent circuit is associated with a first relationship between the capacitor bank, the one or more sensors of the CBC, and a first load, and wherein the second equivalent circuit is associated with a second relationship between the capacitor 
As to claim 16, the prior art fails to disclose “wherein the first equation corresponds to a first equivalent circuit of an electric power delivery system and the second equation corresponds to a second equivalent circuit of the electric power delivery system, different than the first equivalent circuit, wherein the first equivalent circuit is associated with a first relationship between the capacitor bank, the one or more sensors of the CBC, and a first load, and wherein the second equivalent circuit is associated with a second relationship between the capacitor bank, the one or more sensors, and a second load, at an opposite end of the power line with respect to the first load.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839